internal_revenue_service number release date index number ----------------------------------------- -------------------- ---------------------------------- ---------------------------------------- ------------------------------------------------ - - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo1 plr-123064-08 date september trust -------------------------------------- agreement ----------------------------- employer ---------------------------------------------------------- state -------- dear --------------- this letter responds to a letter from your authorized representative dated date as well as additional correspondence submitted on behalf of the trust requesting a ruling that the trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code facts the agreement creates a multiple-employer pooled trust the trust pursuant to state law open to participation only by government entities employers in the state whose income is excludable from federal income_taxation under sec_115 of the code the purpose of the trust is to provide a vehicle for employers to pre-fund retiree health care the trust will receive contributions from employers that adopt the trust to assist in funding their obligations to provide post-employment non-pension benefits an independent nondiscretionary trustee will serve as the custodian of trust assets and will provide certain administrative services to the adopting employers with respect to the assets of each adopting employer to be held in a legally separate and individual_account the trustee will be subject_to the direction of a plan_administrator appointed by the employer or in the absence of such appointment the employer itself plr-123064-08 the plan_administrator may engage a professional investment_advisor or manager to assist in selecting and monitoring investments a five-member advisory committee the majority of which must be employees of the adopting employers and selected by a majority vote of the plan administrators will be responsible for oversight of the trustee and the administrative and investment management services except for the power to appoint or remove the trustee by majority vote and the limited authority to amend the agreement to the extent necessary to assure that the trust complies with federal and state law the advisory committee will serve strictly in an advisory capacity the committee will have no power or authority to interfere with the employers rights to control their separate_accounts through the plan administrators trust assets may not be assigned alienated attached or garnished amendments to the agreement may not revoke the trust or cause assets to be diverted from the exclusive purpose of providing post-employment health and welfare benefits to eligible employees and paying the reasonable expenses of the trust the termination of an adopting employer’s plan to provide post-retirement benefits other than pensions will not result in the employer recovering the assets in its separate_account in the trust except upon the complete_liquidation of the employer’s obligation to provide further such benefits under applicable law or the assumption of all such benefit obligations by the social_security administration or other government agency the trust represents that the following statement will appear in bold type on the first page of the adoption_agreement between each employer and the trust no guaranty that payments or reimbursements to employees former employees or retirees will be tax-free the trust has obtained a ruling from the internal_revenue_service concerning only the federal tax treatment of the trust’s income that ruling may not be cited or relied upon by the employer whatsoever as precedent concerning any matter relating to the employer’s health plan s including post-retirement health_plans whether contributions to the employer’s health plan s or payments from the employer’s health_plans including reimbursements of medical_expenses are excludable from the gross_income of employees former employees or retirees under the internal_revenue_code the federal_income_tax consequences to employees former employees and retirees depend on the terms and operation of the employer’s health plan s in particular that ruling has no effect on plr-123064-08 law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the trust provides health and welfare benefits to retired employees of the participating employers each of the trust’s participating employers is required to be a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 providing health and welfare benefits to current and former public employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 the trust performs an essential_governmental_function within the meaning of sec_115 the income of the trust accrues to its participating employers all of which are political subdivisions or entities the income of which is excluded from gross_income under sec_115 no private interests participate in or benefit from the operation of the trust other than as providers of goods or services trust assets may never inure to the benefit of or be recovered by an employer except for a mistake of fact the complete plr-123064-08 liquidation of the employer’s obligation to provide post-employment benefits or the assumption of that obligation by a government agency any assets remaining in a separate_account after satisfying all benefit obligations shall be paid to the employer to the extent permitted by law and consistent with sec_115 see revrul_90_74 based solely on the facts and representations submitted by the trust we conclude that the income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we hold that the trust’s income is excludable from gross_income under sec_115 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding the classification of the trust as a_trust for federal tax purposes or regarding the federal tax consequences of contributions to or payments from an employer’s health plan s including but not limited to whether contributions to the plan s are excludable from the gross_income of employees former employees or retirees under sec_106 and whether payments from the plan s including reimbursements of medical_expenses are excludable from the gross_income of employees former employees or retirees under sec_104 or sec_105 under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to ' k this ruling may not be used or cited as precedent sincerely sylvia hunt assistant chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy for ' purposes
